Case 1:11-cv-00691-LAK-RWL Document 2121-12 Filed 10/30/18 Page 1 of 2




       EXHIBIT 12
           Case 1:11-cv-00691-LAK-RWL Document 2121-12 Filed 10/30/18 Page 2 of 2




From:                            John van Merkensteijn <jhvm@rossteq.com >
Sent:                            Saturday, August 26, 2017 12:45 AM
To:                              Steven Donziger
Subject:                         Re: MOAS - Chevron



Sounds good look forward to hearing more


John H van Merkensteijn,III
Rossi Technologies LLC
60 Riverside Boulevard
Suite 2101
New York, N.Y. 10069
1 212 769 4055
JHvM@rossteq.com

Sent from my iPhone

On Aug 25, 2017, at 7:14 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:



        hong kong guy back in action. long story but good sign



        From: Daniel Morton <daniel@bigfootventures.com >
        Sent: Friday, August 25, 2017 1:31 PM
        To: Steven Donziger
        Cc: Mick Gleissner (Fashion One); Roman Popov (Morton Associates)
        Subject: MOAS - Chevron


        Hi Steven,


        Following my discussion with MG, he confirmed that he and his team would be interested
        to discuss how they might provide legal services in the Chevron case. I suggest that you arrange
        an in-person meeting with Roman in NYC when it suits you both and then have a conf call with
        MG discussing strategy. Last time we discussed the idea of pursuing US defamation suits but
        perhaps that has evolved.



        Regards,
        Daniel




                                                         1




                                                                                                           JVM 009414
